Per Curiam.

Upon a review of the record, we find that respondent has violated DR 1-102(A)(6) as to both counts. Further, after ¿n analysis of the facts presented, particularly those that would show that respondent is suffering from a serious alcohol/drug problem and is not capable of meeting his personal responsibilities, much less capable- of handling legal matters entrusted to him, we conclude that a period of rehabilitation is required for this respondent to be able to present himself capable of practicing the profession of law.
*50Therefore, we adopt the recommendation of the board of commissioners and agree that a stronger sanction than public reprimand is needed.
It is the judgment of this court that respondent, Bernard Gross, be indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.